Name: Council Regulation (EEC) No 1725/83 of 20 June 1983 allocating certain catch quotas between Member States for vessels fishing in the Norwegian economic zone and the fishery zone around Jan Mayen
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 6 . 83 Official Journal of the European Communities No L 169/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1725/83 of 20 June 1983 allocating certain catch quotas between Member States for vessels fishing in the Norwegian economic zone and the fishery zone around Jan Mayen by vessels flying the flag of a Member State in the waters falling within the Norwegian economic zone north of 62 °00'N as well as within the fishery zone around Jan Mayen shall be limited for 1983 to the quota set out in Annex I. 2 . Catches of the species mentioned in Annex II, under the Agreement on mutual fishing rights in 1983 between the Community and Norway, by vessels flying the flag of a Member State in the waters falling within the Norwegian economic zone and situated south of 62 °00'N shall be limited for 1983 to the quotas set out in that Annex . THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 170/83 of 25 January 1983 establishing a Community system for the conservation and management of fishery resources ('), and in particular Articles 3, 4 and 1 1 thereof, Having regard to the proposal from the Commission, Whereas the Community and Norway have initialled an Agreement on their mutual fishing rights for 1983 which provides inter alia for the allocation of certain catch quotas to Community vessels in the Norwegian fisheries zone ; Whereas it is the responsibility of the Community to allocate these catch quotas among fishermen from the Community ; Whereas, in order to ensure an equitable allocation of available fishing possibilities, these quotas should be allocated among the Member States of the Commu ­ nity ; Whereas information about actual catches should be made available in order to ensure that the allocation is respected, Article 2 Member States and captains of fishing vessels flying the flag of a Member State shall , with regard to fishing in the waters referred to in Article 1 , comply with the provisions of Articles 3 to 9 of Council Regulation (EEC) No 2057/82 of 29 June 1982 establishing certain control measures for fishing activities by vessels of the Member States (2). Article 3 HAS ADOPTED THIS REGULATION : This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.Article 1 1 . Catches, under the Agreement on mutual fishing rights in 1983 between the Community and Norway, It shall apply until 31 December 1983 . ( ¢) OJ No L 24, 27 . 1 . 1983, p. 1 . 0 OJ No L 220, 29 . 7 . 1982, p. 1 . No L 169/2 Official Journal of the European Communities 28 . 6 . 83 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 20 June 1983 . For the Council The President H.-J . ROHR 28 . 6 . 83 Official Journal of the European Communities No L 169/3 ANNEX I Quantities referred to in Article 1 ( 1 ) (Norwegian waters north of 62 °00'N) (tonnes  fresh round weight) Species ICES division Quotas Allocations Cod I , II a) and II b) 10 500 France 1 660 Germany 1 810 United Kingdom 7 030 Haddock I , II a) and II b) 4 100 France 520 Germany 880 United Kingdom 2 700 Saithe I , II a) and II b) 6 000 France 770 Germany 4 800 United Kingdom 430 Redfish Sebastes mentella I, II a) and II b) 2 000 Germany 1 380 United Kingdom 400 France 220 Sebastes marinus I , II a) and II b) 2 500 Germany 1 720 United Kingdom 500 France 280 Greenland halibut I , II a) and II b) 250 Germany 1 25 United Kingdom 125 Blue whiting II 2 000 France 2 000 Germany token entry (') Other species (as by-catches) I , II a) and II b) 500 France 65 Germany 170 United Kingdom 265 Mackerel II a) 5 000 Denmark 5 000 (') Ad hoc solution for 1983 . No L 169/4 Official Journal of the European Communities 28 . 6 . 83 ANNEX II Quantities referred to in Article 1 (2) (tonnes  fresh round weight) Species ICES division Quotas Allocations Norway pout (') IV 50 000 Denmark 47 500 (2) United Kingdom 2 500 (3) Sand-eel IV 150 000 Denmark 142 500 (2) United Kingdom 7 500 (3) Shrimps IV 650 Denmark 650 Other species IV 3 000 Denmark 1 500 United Kingdom 1 125 Germany \ Belgium f 3?5 France ( Netherlands ) (') Including blue whiting. (2) Within a total quota for Norway pout and sand-eel up to 19 000 tonnes may be interchanged. (3) Within a total quota for Norway pout and sand-eel up to 1 000 tonnes may be interchanged.